67 F.3d 294
76 A.F.T.R.2d 95-6821
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Carribel S. ENDER, Petitioner-Appellant,v.Joseph H. CLOONAN;  Carole A. Miller;  J. Howard, in theirindividual capacities, Respondents-Appellees.
No. 95-2349.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 21, 1995.Decided Oct. 4, 1995.

Carribel S. Ender, Appellant Pro Se.  Gary R. Allen, Sara Ann Ketchum, James J. Wilkinson, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.;   Lynne Ann Battaglia, United States Attorney, Baltimore, Maryland for Appellees.
Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying her motion for reconsideration of a prior order which denied her attempts to enjoin the collection of taxes owed by her.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Ender v. Cloonan, No. CA-94-1591-B (D.Md. May 10, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED